Per Curiam.

Plaintiffs were under no obligation to obtain the loan, and so it lay with them to determine the amount that should be paid for fees and disbursements, and thus of necessity the amount, within the limit of $450, of their own compensation.
Exhibit A is a mere authorization, containing a statement of an agreement as to a payment if a loan should be obtained, and suggests a. cover under which more might be sought than the statute permitted.
There is no merit in the point that through an amendment made after the agreement the limit of compensation fixed by the statute was removed.
*794The law in force at the time of the agreement governs the rights ■of the parties. Isola v. Weber, 147 N. Y. 329; Walker v. Walker, 155 id. 77. Judgment and order affirmed, with costs, and .judgment rendered against the appellants upon the stipulation.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment and order affirmed, with costs, and judgment rendered against appellants upon stipulation.